DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2,6-8, 10-12, 18-20, 22, 24-25 and 27-34 (renumbered: 1-22) are allowed whereas claims 3-5, 9, 13-17, 21, 23, 26 and 35 are cancelled without prejudice.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2021 & 04/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2020 has been entered.
Reasons for Allowance
A terminal disclaimer is not required over earlier issued U.S. Patent No. 10,523,689 because there are no double patenting issues regarding the present case. The present case is not anticipated or obvious with respect to the ‘689 patent. The independent claims of the ‘689 patent relate to controlling a camera, such as “receiving . . . a command” and “sending … based on the command, content” as recited in claim 9 of the ‘689 patent. In contrast, the claims of the present case do not recite these features but instead recite completely different subject matter related to data characteristics and search. For example, claim 1 recites in part the following: “determine, based on data indicative of user input specifying at least one characteristic associated with a user-defined event, a portion of the captured media content associated with the at least one characteristic,” “cause storage of the determined portion of the captured media content, wherein the stored determined portion of the captured media content is associated with searchable data indicative of the at least one characteristic,” and “cause output, via a user interface of a computing device associated with a user and based on the storage and a search request for content indicative of the event, the determined portion of the captured media content.” These and other features are neither anticipated nor obvious with respect to the ‘689 patent. Accordingly, a double patenting rejection would be improper.
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or fairly suggests at least the limitation as substantially described in independent claims 1, 19 and 24. These limitations, in combination with the remaining limitations of claims 1, 19 and 24 are not taught nor suggested by the prior art of record.
Dependent claims originating from claims 1, 19, and 24 described above. Accordingly, the examiner respectfully submits that dependent claims are also patentable at least for depending from allowed independent claims 1, 19 and 24. For at least reasons discussed above. In conclusion, the applicant arguments are persuasive and currently recited claims are found to be patentable subject matter.
Interpreting the claims in light of the specification and based on applicant's arguments and examiners amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/Primary Examiner, Art Unit 2454